Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  July 30, 2007                                                                        Clifford W. Taylor,
                                                                                               Chief Justice

  130606                                                                             Michael F. Cavanagh
                                                                                     Elizabeth A. Weaver
                                                                                            Marilyn Kelly
                                                                                       Maura D. Corrigan
  STEVEN JAMES, Personal Representative                                              Robert P. Young, Jr.
  of the Estate of MARJORIE JAMES,                                                   Stephen J. Markman,
                                                                                                    Justices
  Deceased, 

                 Plaintiff-Appellee, 

  v        	                                               SC: 130606
                                                           COA: 262622
                                                           Jackson CC: 03-006278-NH
  PHILLIP RICHARDS, M.D., and KHAWAJA 

  IKRAM, M.D.,

             Defendants-Appellees, 

  and
  W. A. FOOTE MEMORIAL HOSPITAL,
             Defendant-Appellant.   

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the January 19, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

          YOUNG, J., concurs and states as follows:
         I concur in the majority's decision to deny leave to appeal. I write separately
  because I am disturbed by the analysis the Court of Appeals employed in justifying its
  decision to reverse the trial court's summary disposition order. The statute at issue in this
  case, MCL 600.2912d(1), requires a medical malpractice plaintiff to file an affidavit of
  merit with his complaint. In Roberts v Mecosta Co Gen Hosp (After Remand)1, this




  1
      470 Mich 679 (2004).
                                                                                                               2

Court discussed the adequacy requirements for notices of intent under MCL 600.2912b.
Despite the striking similarities between the notice of intent statute and the affidavit of
merit statute, the Court of Appeals held that differing "policy considerations" made an
application of Roberts unwarranted. Indeed the panel made its "policy considerations"
known by holding that "unlike the court in Roberts, we do not need to read additional
requirements or limitations into the [affidavit of merit] statute to aid its rational
application or workability."

       Simply stated, the Court of Appeals erred by not applying Roberts to this case.2
The panel did not provide adequate justification for its decision to disregard Roberts, but
merely relied on "policy considerations" as a subterfuge for its obvious disagreement
with Roberts. While the Court of Appeals is not required to agree with this Court's
decisions, it is required to properly apply those decisions. However, because the Court of
Appeals opinion is unpublished and has no precedential value, this Court's intervention is
unwarranted at this time.




2
   Moreover, the Court of Appeals ignored this Court's remand order in Mullaney v
Kistler, 471 Mich 932 (2004), where this Court remanded back to the Court of Appeals a
case dealing with the sufficiency of an affidavit of merit specifically instructing the Court
of Appeals to reconsider the case in light of Roberts.



                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 30, 2007                       _________________________________________
        l0723                                                                Clerk